Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on November 05, 2020, wherein claims 1-10 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving information/data (the information is known abstract information – license plate, vehicle data, owner, etc.,), data analysis and manipulation to gain/produce more data (e.g. other abstract information is obtained by comparing, etc., - address, registration ticket creation), and providing/displaying this determined data for further decision making and human actions (and providing results of those decision and actions). This is clearly organizing human activities as fundamental economic principles or practices and also towards commercial or legal interactions (violations, and resolving tickets due to the violations, and/or actions from these violations – parking ticket violations and resolution are both commercial and legal interactions).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data.  
The limitations of (independent claims) obtaining photograph of a vehicle license plate for a violating vehicle; accepting input defining a violation associated with the violating vehicle to generate an electronic parking ticket; transmitting the photograph and the electronic parking ticket to a web-based 15computing system associated with a parking authority; when the license plate indicates an out of state vehicle registration, obtaining an online address associated with a state motor vehicle authority in a state matching the license plate; transmitting the photograph and electronic ticket to the appropriate state motor 20vehicle authority; verifying the license plate matches the violating vehicle; when the license plate does not match the violating vehicle, notifying a responsible agent to dispatch a tow truck to remove the violating vehicle; and transmitting the photograph and the electronic parking ticket to a web-based 25driver notification computing system instructing the driver notification computing system to serve notice of the electronic ticket on an owner of the violating vehicle, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computers, computing devices, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0047-0059+ [general-purpose/generic computers, computing components/devices/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state using obtained/received/extracted information/data (abstract information) in a commercial or legal interaction setting, using the abstract well-known type of abstract information for analysis and comparison, and providing/displaying this determined data/information to humans for decisions making and providing data to humans.  The tasks are performed by humans are furthered monitored (note that the dependencies are abstract information).  The claimed concept is organizing and structuring information to organize human activities.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (organizing human activities in the fundamental economic practice and commercial or legal interactions.
The limitations of (claim 7) wherein the method further accepts payment of a fine from the owner of the violating vehicle [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely is geared towards a human step of paying a fine and the steps of receiving the fine by the system; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing human activities as commercial and legal interactions]; (claim 8) wherein the method further accepts a request to challenge the parking ticket from the owner of the violating vehicle [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely is geared towards a human step and decision of challenging and is though manipulation of known type of abstract data/information, analyzes and compares this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing human activities as commercial and legal interactions]; (claim 9) schedules a hearing for litigating the violation associated with the parking ticket; transmits notice of the hearing to the owner of the violating vehicle; and transmits notice of the hearing to the parking official associated with the generation of the 5parking ticket [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses obtained abstract information/data, manipulates the known type of abstract data/information, analyzes and compares this known type of data/information, and provides resulting information/data (also abstract information); the steps are also organize human activities in the legal area; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing human activities as commercial and legal interactions]; (claim 10) further provides notice of an outcome of the hearing to the owner of the violating vehicle, the parking authority, and the state motor vehicle authority [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely provides resulting information/data (also abstract information); the steps are also organize human activities in the legal area; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in organizing human activities as commercial and legal interactions], under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  Accordingly, since Applicant's claims fall under organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “processors,” “networks,” “graphical user interfaces (GUIs),” “databases,” “storage medium/media,” etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution/extra-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computers, computing devices, and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0047-0059+ [general-purpose/generic computers, computing components/devices/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a generic computer to perform generic computer functions.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant is directed to the following citations and references: Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As per claims 2-5, claims 2-5 disclose substantially similar limitations as claims 7-10 above; and therefore claims 2-5 are rejected under the same rationale and reasoning as presented above for claims 7-10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2009/0026254) in view Davies et al., (US 2015/0138001), further in view of Nerayoff et al., (US 2014/0039987).
As per claim 6, Davies discloses a providing an automated motor vehicle notifications and services system (Abstract; ¶¶ 0008-0009 [parking monitor…communication…vehicle parking status…vehicle communicates…over wireless wide area network…communicate information…send…ticket…parking tickets], 0010-0011), the 10method comprising: 
obtaining information of a vehicle license plate for a violating vehicle (¶¶ 0028-0029 [information relating to vehicle…license plate…parking enforcement…vehicle…is in violation…RFID tag (to obtain information of vehicle including license plate)], 0032, 0036 [(obtaining)…license plate number…identifying information from RFID tag (using scanner where the RFIS tag includes license plate number)]); 
accepting input defining a violation associated with the violating vehicle to generate an electronic parking ticket (¶¶ 0009 [communicate with a database to retrieve information related to a vehicle to send a ticket to the vehicle owner], 0029-0030 [parking enforcement…violation…issue a ticket to owner vie e-mail (generate parking ticket and send electronic parking ticket electronically via e-mail)… facilitate communication between the scanner 18 and the database 30. For example, the parking attendant could send a request to the program 32 via the portable scanner 18 to query the database 30 for an RFID number. Upon retrieval of the query, the program 32 would automatically send an e-mail 42 to the vehicle owner with a reference to an online parking ticket, via a link for example, wherein the owner could access the parking ticket and pay the appropriate fines associated with the ticket]); 
transmitting the vehicle information (RFID tag information including license plate information) and the electronic parking ticket to a web-based 15computing system associated with a parking authority (¶¶ 0029-0030 [parking enforcement…violation…issue a ticket to owner vie e-mail (generate parking ticket and send electronic parking ticket electronically via e-mail)… facilitate communication between the scanner 18 and the database 30. For example, the parking attendant could send a request to the program 32 via the portable scanner 18 to query the database 30 for an RFID number. Upon retrieval of the query, the program 32 would automatically send an e-mail 42 to the vehicle owner with a reference to an online parking ticket, via a link for example, wherein the owner could access the parking ticket and pay the appropriate fines associated with the ticket], 0033-0035 [ticket 43 provides several payment options to the recipient of the ticket. As shown by element 47, the recipient could pay via a website over the internet by inputting the ticket number 49 into a designated field of the website. The website could then cross-reference the ticket number entered by the ticket recipient with the corresponding information in the database 30 to retrieve information relating to the payment (e.g. the cost of the ticket). Conventionally, several methods of payment are available over the internet including: payment via credit card; direct banking account transfer; payment via a third-party service, such as PayPal; or the like. The website would allow the ticket recipient to pay the ticket using one or more of the aforementioned methods, or via any other method recognized by one skilled in the art…[t]he ticket recipient could also pay the ticket via telephone 51 via similar payment methods…automatically transacting the ticket]); 
obtaining an online address matching the license plate (¶¶ 0028 [RFID tag 12 used in accordance with the system 10 of the present invention. The tag 12 associates with a vehicle 14, as shown in FIG. 1, and is exemplarily located within the vehicle compartment. The tag contains a media portion 35 used to store information relating to the vehicle, and an antenna element 37 for wirelessly receiving and transmitting signals. Element 36 represents an exemplary list of information that may be stored in the RFID tag 12. The tag 12 may contain information relating to the vehicle, for example the registration and the license plate number, and/or information relating to the vehicle owner, such as the owner's name, address, e-mail address]); 
transmitting the vehicle information (RFID tag information including license plate information) and electronic ticket to recipient(s) (see citations above and also see ¶¶ 0008 [transmit information above the vehicle and parking status (using RFID tags/other devices over network)], 0027-0028 [transmit vehicle information from the RFID tag 12 to a database 30. A software program 32 may also communicate with the database 30 to transmit vehicle information stored in the database 30 to one or more recipients…RFID tag 12 used in accordance with the system 10 of the present invention. The tag 12 associates with a vehicle 14, as shown in FIG. 1, and is exemplarily located within the vehicle compartment. The tag contains a media portion 35 used to store information relating to the vehicle, and an antenna element 37 for wirelessly receiving and transmitting signals. Element 36 represents an exemplary list of information that may be stored in the RFID tag 12. The tag 12 may contain information relating to the vehicle, for example the registration and the license plate number, and/or information…various types of information], 0030-0033, 0037-0038); 
notifying a responsible agent to dispatch a tow truck to remove the violating vehicle (¶¶ 0010 [communicate…information…to a tow service], 0036-0037 [parking lot agent/attendant...issue tow request for the vehicle]); and 
transmitting the vehicle information (RFID tag information including license plate information) and the electronic parking ticket to a web-based 25driver notification computing system instructing the driver notification computing system to serve notice of the electronic ticket on an owner of the violating vehicle (¶¶ 0009 [send ticket to the vehicle owner], 0029-0031 [ facilitates parking enforcement between an operator of the portable scanner 18 and the owner of the vehicle…the vehicle 14 corresponding to the RFID tag 12 is in violation of a rule and that the user of the scanner, a parking attendant…issue a ticket to the owner of the vehicle via e-mail…attendant can use the portable scanner 18 to communicate with the RFID tag 12 to obtain the RFID number encoded there within. The scanner 18 can then be used to access a software program 32 through a wide-area network 28, such as the internet, via a wireless access point…automatically send an e-mail 42 to the vehicle owner with a reference to an online parking ticket, via a link for example, wherein the owner could access the parking ticket and pay the appropriate fines associated with the ticket]).
Johnson does not explicitly state photograph of a vehicle license plate; verifying the license plate matches the vehicle; and when the license plate does not match the violating vehicle, notifying a responsible agent to dispatch a tow truck to remove the violating vehicle.
Analogous art Davies discloses obtaining photograph of a vehicle license plate for a violating vehicle (Abstract [notification module to manage automatic notification and ticketing of vehicles that are not authorized to be parked in the parking space]; ¶¶ 0011-0012 [detect parking violations…identifying a vehicle…license plate recognition (LPR) system], 0046 [vehicle detection and recognition…camera…capturing images of the license plate], 0049, 0011-0012, 0161 [`unauthorized vehicle`, then a parking ticket is generated], 0073 [monitors the parking space activities…identification of parking violations], 0059-0063 [vehicle license plate has been read and validated by the license plate recognition module…parking restrictions…vehicle is illegally parked]); verifying the license plate matches the vehicle (¶¶ 0199 [images of the license plate license plate detection system to verify accuracy of a license plate number determined by the license plate recognition module], 0059-0063 [vehicle license plate has been read and validated by the license plate recognition module…parking restrictions…vehicle is illegally parked]); and when the license plate does not match the violating vehicle, notifying a responsible agent to dispatch a tow truck to remove the violating vehicle (¶¶ 0198 [various returned plate numbers can then be checked against the currently downloaded database looking for a match. If the license plate is still not recognized, then additional systems can be brought into use…[i]f the license plate detection server also cannot identify the vehicle (104), then a separate alarm might be triggered… cannot match the license plate, the situation…monitored…tow-truck…called to remove the vehicle]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Johnson photograph of a vehicle license plate; verifying the license plate matches the vehicle; and when the license plate does not match the violating vehicle, notifying a responsible agent to dispatch a tow truck to remove the violating vehicle as taught by analogous art Davies in order to efficiently process parking tickets and provide efficient ways for the owner and other parties to resolve the parking ticket since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Davies would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
Johnson in view of Davies does disclose obtain addresses (regular and email) and matching license plate information and owner information (verification and sending tickets, etc.,) (see citations above for Johnson and Davies). However, neither Johnson nor Davies explicitly state the license plate indicates an out of state vehicle registration, using state motor vehicle authority in a state for information, and transmitting information to the appropriate state motor 20vehicle authority.
Analogous art Nerayoff discloses when the license plate indicates an out of state vehicle registration, obtaining an online address associated with a state motor vehicle authority in a state matching the license plate (¶¶ 0040-0048 [license plate image(s)…license plate number along with state/province of issue…state/province data]); and transmitting information to the appropriate state motor 20vehicle authority (¶¶ 0091 [information…to…state-run motor vehicle agency…issuing parking citation]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Johnson in view of Davies state the license plate indicates an out of state vehicle registration, using state motor vehicle authority in a state for information, and transmitting information to the appropriate state motor 20vehicle authority as taught by analogous art Nerayoff in order to communicate with well-known type/government licensing agencies’ and their database (and government agencies give license plates, and hold vehicle data) as it would be an efficient to do so for this type of information so as to efficiently process parking tickets and provide efficient ways for the owner and other parties to resolve the parking ticket since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Nerayoff (it is well-known that parking tickets and even traffic violations require information of vehicle registration/plates and owners from government motor vehicle departments so as to inform and process the violation tickets for all parties involved) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claim 1, claim 1 discloses substantially similar limitations as claim 6 above; and therefore claim 1 is rejected under the same rationale and reasoning as presented above for claim 6.

As per claim 7, Johnson discloses the method according to claim 6, wherein the method further accepts payment of a fine from the owner of the violating vehicle (¶¶ 0031 [owner…parking ticket…pay the appropriate fines associated with the ticket…vehicle owner], 0033-0034 [payment…of the ticket…pay via website]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al., (US 2009/0026254) in view Davies et al., (US 2015/0138001), further in view of Nerayoff et al., (US 2014/0039987), further in view of Wang (US 2016/0232785).
As per claim 8, Johnson in view of Davies further in view of Nerayoff discloses the method according to claim 6, but they do not explicitly state wherein the method further accepts a request to challenge the parking ticket from the owner of the violating vehicle.
Wang discloses wherein the method further accepts a request to challenge the parking ticket from the owner of the violating vehicle (¶¶ 0056 [violation…ticket…vehicle…parking], 0084 [users receive ticket…dispute…the ticket], 0107 [users…disputing tickets], 0113).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Johnson in view of Davies further in view of Nerayoff wherein the method further accepts a request to challenge the parking ticket from the owner of the violating vehicle as taught by analogous art Wang in order to efficiently process parking tickets and provide efficient ways for the owner and other parties to a fair and accurate resolution of the ticket since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wang (it is well-known that parking tickets and even traffic violations can be disputed and those options are available for a resolving a vehicle violation/ticket) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 9, Johnson in view of Davies further in view of Nerayoff discloses the method according to claim 8, and Johnson in view of Davies further in view of Nerayoff transmits notices/notifications to the parking official associated with the generation of the 5parking ticket (see citations of claims 6-7). But they do not explicitly state wherein the method further: schedules a hearing for litigating the violation associated with the parking ticket; transmits notice of the hearing to the owner of the violating vehicle; and transmits notice of the hearing.
Wang discloses wherein the method further: schedules a hearing for litigating the violation associated with the parking ticket; transmits notice of the hearing to the owner of the violating vehicle; and transmits notice of the hearing (¶¶ 0056 [violation…ticket…vehicle…parking], 0084 [users receive ticket…dispute…the ticket], 0107 [users on the process of disputing tickets if a dispute is meritorious. It is often the case that users are unsure whether to dispute and how to dispute the ticket violation. The user utilizes crowdsourced ticket resolution information from other users to find out whether their ticket have a good chance of being dismissed if disputed based on information submitted by other users. The dispute procedures include information on the types of evidence that are collected and submitted to the proper authority who adjudicates the dispute. The user is also allowed to search and connect with third parties, such as lawyers who have registered with the system and who are experienced in disputing ticket violations. The mobile application allows the user to email pictures and other types of documents to the third-party directly from the mobile application. The mobile application's forum functionality also allows the users to share information on their hearing and results of their hearing for their tickets. The other users use this information as a reference for future hearings since the users are able to see other users who have gotten the same type of ticket in the same location for the same reasons. The system also uses this information to conduct analyses on locations that have unusual ticketing activity to initiate guidelines to the users], 0113 [system of a mobile application for mobile device notifications in different situations. These notifications are generated from the unified database that involves the processing and analysis of several data set components: available historical and compiled data from informational sources, real-time data as crowdsourced from the user's inputted traffic violation related information, crowdsourced traffic violation dispute related information to assist/advise ticket disputes, rules and abbreviations data, traffic sign locations and traffic violation penalties data, ticket dispute data from the users and any and all supplemental information as provided and/or verified by the administrator of the system, all of which are subject to review and/or ratings. The data is labeled in the database according to its source. The system may hire a team of professional individuals with relevant expertise in traffic violations and/or traffic rules in order to provide more accurate data for the database. The notifications are changed or updated depending on data gathered and the user reports], 0126 [user wants to dispute the ticket violation, the forum in connection with the location of the traffic citation is useful because other users comment on their personal situations on whether a dispute is likely to be successful or meritless. The system crowdsources within the forum for traffic violation related dispute information from a plurality of users in order to assist the users with useful dispute information. This dispute information is also useful for the users who encounter a law enforcement officer and uses this information to discuss and explain the situation to them. The user shows the law enforcement officer that in fact, other users who have received the specific traffic ticket violation have disputed it in court and have won. The law enforcement officer, who is now informed of the situation, may or may not issue the ticket violation or may revoke the ticket violation as a result if the officer has the power to do so. This method saves the users money because if the dispute has merit as reported by others, the user has a chance to win the case. If the dispute does not have merit as reported by other users, then the user decides to just pay the fine and not dispute the ticket. The information related to disputes is used to inform other users of ticket dispute probabilities. The administrator of the system also hires professionals who specialize in traffic ticket disputes to assist in resolving dispute issues in the forum. The mobile application allows a user to check dispute probabilities through pressing a button on the display that connects to the database of traffic violation tickets received by other Users. Accordingly, the users are educated on how to use legal remedies with efficiency.]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Johnson in view of Davies further in view of Nerayoff wherein the method further: schedules a hearing for litigating the violation associated with the parking ticket; transmits notice of the hearing to the owner of the violating vehicle; and transmits notice of the hearing as taught by analogous art Wang in order to efficiently process parking tickets and provide efficient ways for the owner and other parties to a fair and accurate resolution of the ticket since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 10, Johnson in view of Davies further in view of Nerayoff discloses the method according to claim 6, and they further disclose providing notices/notifications through communications to owner of the violating vehicle, the parking authority, and the state motor vehicle authority (see citations above for rejection of claims 6-7). However neither Johnson nor Davies nor Nerayoff explicitly state wherein the method further provides notice of an outcome of a hearing.
Wang discloses providing outcome of a hearing (¶ 0107 [results of their hearing for their ticket]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Johnson in view of Davies further in view of Nerayoff providing outcome of a hearing as taught by analogous art Wang in order to efficiently process parking tickets and provide efficient ways for the owner and other parties to a fair and accurate resolution of the ticket since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G); and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (KSR-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


As per claims 2-5, claims 2-5 disclose substantially similar limitations as claims 7-10 above; and therefore claims 2-5 are rejected under the same rationale and reasoning as presented above for claims 7-10.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Wirsz (US 2010/0149334):  Provides a police officer the ability to capture and review traffic violations observed using one or more strategically located cameras. The system incorporates a database of state and local motor vehicle laws and when the officer determines a violation has occurred the system automatically fills in the relevant statute or code for the violation, the correct legal language describing the violation, and the fine for that violation. Driver's license and vehicle information is also automatically filled in. The officer can override the issuance of a citation and indicate that only a warning or Reminder be issued instead. The citation, warning or Reminder notice is saved in the system for further processing and subsequent mailing. The system now transmits the citation, warning or Reminder notice data to servers at the service provider for mailing, the municipal department which collects the fines, as well as the police department's traffic division, for inclusion in their respective databases. This reduces paperwork, and data entry processing, further saving time and expense. Whether a citation, warning or Reminder notice is issued, the system and method of the invention significantly expand the area of coverage of a police officer in monitoring traffic and detecting violations, and allows the officer to issue more citations, warnings or Reminders within a given time period than is now possible. This makes the officer more efficient and potentially increases revenue because of the issuance of more citations. More importantly, it makes drivers more conscious of their actions and promotes vehicular safety.
Jackson (US 5,432,508): Parking for vehicles is facilitated, monitored and controlled by using sensors to determine the availability of vacant parking spaces and by indications to alert vehicle operators at a substantial distance of the availability a vacant space. A computer controlled system monitors the sensors and controls the delivery indicator signals. Data regarding parking occupancy is used to inform drivers entering the facility and prospective users, via a telephone interface, of the availability of parking. The telephone interface further allows users to reserve parking spaces and charge the cost of the reserved space.
Dutta et al., (US 2003/0055701): Illustrates processing traffic tickets is provided. In one embodiment, a department of motor vehicle (DMV) server receives, from a portable law enforcement data processing system via a network, citation data and stores the citation data. The DMV server then determines and notifies a court of jurisdiction of the citation data and receives, via the network, instructions from a client representing an accused about how the accused would like to proceed with the case. Based on the instructions received on behalf of the client, the DMV server modifies the citation data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683